Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.4 CONSENT OF GREENHILL & CO., LLC Board of Directors Wendys International, Inc. 4288 West Dublin-Granville Road Dublin, Ohio 43017-0256 Members of the Board: We hereby consent to the inclusion of (i) our opinion letter, dated April 23, 2008, to the Board of Directors of Wendys International, Inc. ( Wendys ) as Annex C to the joint proxy statement/prospectus included in the Registration Statement of Triarc Companies Inc. ( Triarc ) on Amendment No. 2 to Form S 4 (the  Registration Statement ) relating to the proposed merger involving Triarc and Wendys, and (ii) references made to our firm and such opinion in the Registration Statement under the captions entitled SUMMARY  Reasons for the Manager  Wendys, SUMMARY  Opinions of Financial Advisors  Wendys Financial Advisor, THE MERGER  Background of the Merger, THE MERGER  Wendys Board of Directors Recommendation and THE MERGER  Opinion of Wendys Financial Advisor. In giving such consent, we do not admit that we come within the category of persons whose consent is required under, nor do we admit that we are experts with respect to any part of the Registration Statement for purposes of, the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. [ Signature Page Follows ] GREENHILL & CO., LLC By: /s/ Jodi Ganz Name: Jodi Ganz Title: Acting General Counsel and Secretary Date: July 31, 2008 [ Signature Page of Consent of Greenhill & Co., LLC ]
